11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Fisher Leon Gay
Appellant
Vs.                   Nos.  11-02-00028-CR & 11-02-00029-CR B Appeals from Harris County
State of Texas
Appellee
 
In Cause No. 11-02-00028-CR, the trial court
convicted appellant, upon his plea of guilty, of injury to an elderly person
and assessed his punishment at confinement for four years.  In Cause No. 11-02-00029-CR, the trial court
convicted appellant, upon his plea of guilty, of criminal mischief and assessed
his punishment at confinement for 18 months. 
Plea bargain agreements were not reached in either case.  We affirm.
Pursuant to TEX.R.APP.P. 38.8(b), the trial
court conducted a hearing at which appellant stated that he wanted to Adrop@ his appeals.  The trial court
then determined that appellant no longer desired to prosecute his appeals.  
Therefore, pursuant to Rule 38.8(b)(4), we
will consider the appeals on the records before us.  Appellant judicially confessed that he struck Robert McAllister,
that he kicked McAllister with his foot, that McAllister was over 65 years of
age, and that he damaged McAllister=s car with a hammer.  The record
in each case reflects that appellant was admonished pursuant to TEX. CODE CRIM.
PRO. ANN. arts. 1.14 & 26.13 (Vernon 1989 & Supp. 2002) and that the
trial court and his retained counsel believed his waiver of rights and his
guilty pleas were freely and knowingly made.
The judgments of the trial court are
affirmed.
 
PER CURIAM
 
October 31, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.